--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.4


401(k) Plan
Attachment D
Page 1 of  9

CLECO POWER LLC
401(k) SAVINGS AND INVESTMENT PLAN
(As Amended and Restated Effective October 1, 2005)


AMENDMENT NUMBER 2


WHEREAS, Cleco Power LLC sponsors the Cleco Power LLC 401(k) Savings and
Investment Plan (the "Plan"), which was originally established effective as of
January 1, 1985; and


WHEREAS, the Plan most recently was amended and restated effective October 1,
2005; and


WHEREAS, Cleco Power LLC desires to amend the Plan to clarify the definition of
compensation, to add automatic enrollment, to expand loans to all of a
Participant's Accounts, and to allow participants to direct the investment of
their entire accounts.


NOW, THEREFORE, the Plan hereby is amended in the following respects:


1.  Compensation.  Effective as of May 1, 2007, the first paragraph of Plan
Section 1.12 is amended to read as follows:


1.12           Compensation:  The total compensation actually paid to the
respective Participants by the Employer during the applicable payroll period,
including salaries, wages, commissions, overtime pay and any other payments of
compensation which would be subject to tax under Code Section 3401(a),
determined without regard to any dollar limitations under Code Section
3121(a)(1).  The Compensation of a Participant will also include any amount that
is not currently includable in the Participant's gross income by reason of the
application of Code Sections 125, 402(a)(8), 402(h)(1)(B) or 403(b).  The
Compensation of the respective Participants as reflected by the books and
records of the Employer will be conclusive. However, Compensation will not
include the following items (even if they are includable in a Participant's
gross income):


(a)  
adoption assistance (cash and non-cash),

(b)  
commuting assistance (cash and non-cash),

(c)  
gifts (cash and non-cash),

(d)  
dividends,

(e)  
moving expense reimbursements,

(f)  
payments for opting out of Employer welfare benefit plans,

(g)  
relocation allowances,

(h)  
reimbursements or other expense allowances,



 
 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 2 of  9


(i)  
all other fringe benefits (cash and non-cash),

(j)  
severance pay (including COBRA premium reimbursements and outplacement
reimbursements),

(k)  
all other welfare benefits (other than those deferred on a pre-tax basis under
Section 125),

(l)  
benefits accrued (other than salary deferrals) or paid pursuant to any deferred
compensation plan (including any adjustments, gross-ups, or payments because of
FICA tax liability arising as a result of any deferred compensation plan),

(m)  
the value of all benefits accrued or paid under any long-term incentive
compensation plan (including any dividends that may be paid pursuant to any such
plan),

(n)  
income from the exercise of stock options, and

(o)  
income from stock dispositions (whether qualifying or disqualifying).



Notwithstanding anything herein to the contrary, effective January 1, 1989, in
no event will the Compensation taken into account under the Plan for any
Participant during a given Plan Year exceed $200,000 or such other dollar amount
as may be prescribed by the Secretary of the Treasury or his delegate under Code
Section 401(a)(17).




2.  Application to Defer.  Effective September 1, 2007, Section 3.4 is amended
to read as follows:


3.4           Application by Participants:  Each Employee who becomes eligible
to participate in the Plan and who desires to make Pre-Tax Contributions must
complete an application in such form as the Committee prescribes and according
to administrative procedures the Committee may establish, in which the
Participant may elect to make Pre-Tax Contributions that total no more than
fifty (50%) of his Compensation, and must designate the amount, if any, of his
Pre-Tax Basic Contribution and Pre-Tax Excess Contribution, as provided under
Section 4.2, and his choice of investment options under Section 8.1.  The
Employee's Pre-Tax Contributions election will be put in effect as soon as
administratively feasible after the Employee properly files his application
according to rules the Committee prescribes.  An Employee will be deemed to have
made a deferral application as provided in Section 4.2(f).


 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 3 of  9

3.  Automatic Enrollment.  Effective September 1, 2007, Section 4.2 is amended
to read as follows:


4.2           Pre-Tax Contributions:  Each Participant who has chosen to defer a
portion of his salary as a Pre-Tax Basic Contribution to the Plan pursuant to
Section 3.4 may elect to defer any whole percentage, up to a maximum of six (6%)
of his Compensation as a Pre-Tax Basic Contribution.  In addition, the
Participant may elect to defer any whole percentage, up to a maximum of
forty-four (44%) of his Compensation, as a Pre-Tax Excess Contribution.  Each
such contribution, if any, will be determined as of the last day of each payroll
period and contributed to the Trust Fund by the Employer as soon as
administratively feasible thereafter.  Each Participant's Pre-Tax Contribution
Account will be fully vested and nonforfeitable at all times.


(a)  Notification of Deferral Elections:  Each Participant must notify the
Committee of the amount he elects to defer as a Pre-Tax Basic Contribution and
as a Pre-Tax Excess Contribution, according to administrative procedures the
Committee may establish, until such time as the Committee authorizes the
discontinuance of the Pre-Tax Contributions according to uniform,
nondiscriminatory policies the Committee may develop.  A Participant's deferral
election or automatic deferral election under Section 4.2(f) will continue in
effect during subsequent Plan Years unless the Participant notifies the
Committee of his election to change or discontinue his Pre-Tax Basic
Contribution or his Pre-Tax Excess Contribution according to administrative
procedures the Committee may establish.


(b)  Changes in Deferral Elections:  A Participant may change or discontinue the
amount of his Pre-Tax Basic Contribution and/or Pre-Tax Excess Contribution at
any time during the Plan Year by directing the Committee, according to
administrative procedures the Committee may establish.


(c)  Automated Response Unit:  The Committee may, as a part of the
administrative procedures it establishes and in lieu of written procedures
contemplated in this Plan, authorize use of an "automated response unit" which
generates written acknowledgments of transactions.


(d)  Limits on Deferrals:  No Participant will be permitted to have Pre-Tax
Contributions made under this Plan, or any other qualified plan the Company
maintains during any taxable year, in excess of the dollar limitation of Code
Section 402(g) in effect for such taxable year, except to the extent
 
 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 4 of  9
 
permitted by Code Section 414(v).  If a Participant's Pre-Tax Contributions
exceed the applicable limit described in the preceding sentence, or if the
Participant submits a written claim to the Committee, at the time and in the
manner the Committee prescribes specifying the amount of Pre-Tax Contributions
that exceeds the applicable limit of Code Section 402(g) when added to the
amounts the Participant deferred in other plans or arrangements, then such
excess (the "Excess Deferrals"), plus any income and minus any loss allocable to
such amount, will be returned to the Participant by the April 15 of the
following year.


(e)  Catch-Up Contributions:  All Employees who are eligible to make Pre-Tax
Contributions under this Plan and who have attained age 50 before the close of
the Plan Year will be eligible to make catch-up contributions according to and
subject to the limitations of Code Section 414(v).  Such catch-up contributions
will not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415.  The Plan
will not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
catch-up contributions.


(f)  Automatic Deferrals.  If, on or before 45th day after the later of the date
an Employee becomes eligible to participate under Section 3.1 or after September
1, 2007 (the "Employee's Effective Date of Automatic Deferrals"), the Employee
has not affirmatively chosen to defer a portion of his Compensation as a Pre-Tax
Basic Contribution to the Plan (including a zero Pre-Tax Contribution
percentage), the Participant will automatically be enrolled to defer 4% of his
Compensation as a Pre-Tax Basic Contribution.  This Section 4.2(f) will apply
only to an Employee who is eligible under the terms of the Plan and who:


(1)  commenced employment with the Employer on or after September 1, 2007,


(2)  again commenced employment with the Employer (i.e., was rehired) on or
after September 1, 2007, or


(3)  was an Employee on September 1, 2007 and as of that date has neither made a
Pre-Tax Contribution to the Plan nor affirmatively opted out of making Pre-Tax
Contributions to the Plan.
 
 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 5 of  9

(g)  Opting Out Before Becoming a Participant. At any time before the Employee's
Effective Date of Automatic Deferrals, the Employee may affirmatively elect,
according to rules the Committee prescribes, a Pre-Tax Contribution percentage
that is different from that specified in Section 4.2(f) (including a zero
Pre-Tax Contribution percentage).  The Employee's election will be put in effect
as soon as administratively feasible after the Employee properly files his
application according to rules the Committee prescribes.


(h)  Opting Out After Becoming a Participant.  If before Employee's Effective
Date of Automatic Deferrals, the Employee has not affirmatively elected,
according to rules the Committee prescribes, a Pre-Tax Contribution percentage
that is different from that specified in Section 4.2(f) (including a zero
Pre-Tax Contribution percentage), then at any time thereafter the Employee may
affirmatively elect, according to rules the Committee prescribes, a Pre-Tax
Contribution percentage that is different from that specified in Section 4.2(f)
(including a zero Pre-Tax Contribution percentage).  The Employee's election
will be put in effect as soon as administratively feasible after the Employee
properly files his application according to rules the Committee prescribes.




4.  Notice and Withdrawal of Automatic Deferrals.  Effective September 1, 2007,
Article VII is amended to add a new Section 7.6 at the end of that Article:


7.6  Notice and Withdrawal of Automatic Deferrals:


(a)  Notice of Automatic Deferral Election. At the time an individual becomes an
Employee and within a reasonable period before each Plan Year, the Committee
will provide each Employee to whom Section 4.2(f) applies a notice of the
Employee’s rights and obligations under Section 4.2(f) (an "Automatic Deferral
Notice").  The Automatic Deferral Notice will explain the automatic reduction in
the Employee's Compensation for purposes of making Pre-Tax Contributions
according to Section 4.2(f) and the Employee's right to elect affirmatively
either a different reduction amount or no reduction.  The notice will also
describe the procedures for making such an election and the period during which
such an election may be made.  The notice will be:


(1)  sufficiently accurate and comprehensive to apprise the employee of such
rights and obligations, and
 
 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 6 of  9


(2)  written in a manner calculated to be understood by the average Employee to
whom the arrangement applies.


(b)  Time and Form of Notice.


(1)  An Automatic Deferral Notice will include an explanation of the Employee’s
right to elect not to have Pre-Tax Contributions made on the Employee’s behalf
(or to elect to have Pre-Tax Contributions made at a different percentage),


(2)  the Employee will have a reasonable period of time after receipt of the
Automatic Deferral Notice and before the first Pre-Tax Contribution is effective
to make such election, and


(3)  the Automatic Deferral Notice will explain how contributions made under
Section 4.2(f) will be invested in the absence of any investment election by the
Employee.




5.  Loans.  Effective April 1, 2007, Section 7.5 is amended to read as follows:


7.5           Loans:  Any Participant who is a "party in interest" (as defined
in Section 3(14) of ERISA) (hereinafter "Borrower") may make application to the
Committee (according to administrative procedures the Committee establishes) to
borrow from his Accounts, and the Committee in its sole discretion may permit
such a loan. Loans shall be granted in a uniform and nondiscriminatory manner on
terms and conditions the Committee determines that will not result in more
favorable treatment of highly compensated employees and will be set forth in
written procedures the Committee promulgates according to applicable
governmental regulations. All such loans shall also be subject to the following
terms and conditions:


(a)           The amount of the loan when added to the amount of any outstanding
loan or loans to the Borrower from any other plan of the Employer or an
Affiliate which is qualified under Code Section 401(a) shall not exceed the
lesser of:


(1)           $50,000, reduced by the excess, if any, of the highest outstanding
balance of loans from all such plans during the one-year period ending on the
day before the date on which such loan was
 
 
 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 7 of  9
 
 
 
 
made over the outstanding balance of loans from the Plan on the date on which
such loan was made, provided, that such amount shall not exceed fifty percent
(50%) of the vested value of the Borrower's Account balance, or


(2)           fifty percent (50%) of the present value of Borrower's vested
Account balance under the Plan.


In no event may a Borrower take a loan from the Plan of less than $1,000.


(b)           The loan shall be for a term not to exceed five (5) years and
shall be evidenced by a note signed by the Borrower.  The loan shall be payable
in periodic installments and shall bear interest at a reasonable rate which the
Committee shall determine on a uniform and consistent basis.  A Borrower who is
an Employee will make payments by means of payroll deduction from the Borrower's
compensation.  If the Borrower is not receiving compensation from the Employer,
the Borrower shall make loan repayment according to procedures the Committee
establishes.  A Borrower may repay an outstanding loan in full at any time
according to procedures the Committee establishes.


(c)           If an installment payment is not paid within seven (7) days
following the monthly due date, the Committee shall give written notice to the
Borrower sent to his last known address.  If such installment payment is not
made within thirty (30) days thereafter, the Committee shall proceed with
foreclosure in order to collect the full remaining loan balance or shall make
such other arrangements with the Borrower as the Committee deems
appropriate.  Foreclosures need not be effected until occurrence of a
distributable event under the terms of the Plan and no rights against the
Borrower or the security shall be deemed waived by the Plan as a result of such
delay.


(d)           The unpaid balance of the loan, together with interest thereon,
shall become due and payable on the date of distribution of the Account and the
Trustee shall first satisfy the indebtedness from the amount payable to the
Borrower or to the Borrower's Beneficiary before making any payments to the
Borrower or to the Beneficiary.


(e)           Any loan to a Borrower under the Plan shall be adequately
secured.  Such security shall include a pledge of a portion of the Borrower's
right, title, and interest in the Trust Fund, which shall not exceed fifty
percent 
 
 
 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 8 of  9
 
(50%) of the present value of the Borrower's vested Account balance under the
Plan as determined immediately after the Plan extends the loan.  The Borrower's
execution of a promissory note shall evidence such pledge.  The promissory note
will grant the security interest and provide that, if the Borrower defaults on a
loan repayment, the Committee shall be authorized to take all appropriate lawful
actions necessary to enforce collection of the unpaid loan.


(f)           A Borrower shall make a request for a loan according to
administrative procedures the Committee establishes and shall specify the amount
of the loan.  If a Borrower's request for a loan is approved, the loan shall be
made in a lump-sum payment of cash to the Borrower.  The cash for such payment
shall be obtained by redeeming proportionately as of the date of payment the
Investment Fund or Funds, or portions thereof, that are credited to the Accounts
of such Borrower.


(g)           A loan to a Borrower shall be considered an investment of the
Accounts of the Borrower from which the loan is made.  All loan repayments shall
be credited pro rata to the Participant's Pre-Tax Contribution Account and
invested in shares of one or more of the Investment Funds according to Section
8.1.


(h)           Only one loan may be outstanding for a Borrower at any given time.




6.  Investment Funds.  Effective January 1, 2007, Section 8.1(a) is amended to
read as follows:


(a)           Investment Funds:  The Trust Fund shall be invested in separate
Investment Funds the Committee chooses and establishes.  The Committee may
adjust the number and types of Investment Funds to be established or
discontinued as it deems advisable.  One such Investment Fund, however, shall be
the Common Stock Fund, which will be invested and reinvested in the Common Stock
of the Company and which will be considered part of the ESOP Fund.  The Trustee,
the Committee, or a recordkeeper the Committee designates shall maintain records
for each Participant's After-Tax Contribution Account, Employer Matching
Contribution Account, Pre-Tax Contribution Account, the ESOP Account, and
Rollover Account, if any, that reflect the value of each Participant's share of
the Investment Funds.
 
 
 
 
 

--------------------------------------------------------------------------------

 
                     401(k) Plan
        Attachment D
Page 9 of  9
 
7.  Default Investment Fund.  Effective September 1, 2007, Section 8.1(b) is
amended to read as follows:


(b)           Investment Directions:  A Participant or Beneficiary may direct
the Committee to instruct the Trustee to invest his Accounts in any of the
Investment Funds the Committee establishes.  To the extent provided under ERISA
section 404(c), the Trustee, the Committee and other fiduciaries of the Plan
will not be liable for any loss, or by reason of any breach, that results from
such Participant's or Beneficiary's investment direction.  If a Participant or
Beneficiary who has investment authority under the terms of the Plan fails to
provide investment directions with respect to all or a portion of the
Participant's or Beneficiary's Accounts, the Trustee will invest such portion in
the default investment fund or funds the Committee designates from time to time.




8.  Diversification.  Effective April 1, 2007, Section 8.2 is amended to read as
follows:


8.2           Diversification Election:  Participants and Beneficiaries may
direct the Committee to instruct the Trustee to invest the Company Stock in the
Participant's or Beneficiary's ESOP Account attributable to Employer Matching
Contributions and ESOP Contributions in any of the Investment Funds the
Committee establishes.




IN WITNESS WHEREOF, Cleco Power LLC has executed this amendment this  23rd  day
of      July        2007.


CLECO POWER LLC




By:       /s/  Kathleen F. Nolen                        
Kathleen F. Nolen
Senior Vice President, CFO & Treasurer





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 